November 10, 2015 Via EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Attention: Laura Nicholson, Special Counsel Kristen Shifflett Doug Jones John Stickel Re: Eco Energy Tech Asia, Ltd Registration Statement on Form S-1 (Amendment No. 1) Filed September 23, 2015 File No. 333-207095 Ladies and Gentlemen: Further to Ms. Laura Nicholson’s telephone call this morning to our legal counsel, Mr. William D. O’Neal, Eco Energy Tech Asia, Ltd. (the “Company”), hereby requests acceleration of its Registration Statement on Form S-1, as amended, as per the above noted, as of 3:00 PM Eastern Standard Time on Thursday, November 12, 2015,or as soon thereafter as possible, in accordance with Rule 461(a) of Regulation C. Pursuant to your earlier correspondence, we acknowledge that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please direct any further queries or responses to Mr. William D. O’Neal, our corporate attorney, at 480-409-1146. Yours truly; /s/ Yuen May Cheung Yuen May Cheung, Chief Executive Officer/President Flat A, 15/F, Block 1, Site 7, Whampoa Garden, Hung Hom, Kowloon, Hong Kong. (852) 91235575
